United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.G., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Jersey City, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-2084
Issued: April 25, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 11, 2013 appellant, through counsel, filed a timely appeal from a June 17,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established an injury in the performance of duty on
July 3, 2007.
FACTUAL HISTORY
On July 31, 2007 appellant, then a 55-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that he sustained an injury in the performance of duty on
July 3, 2007. He stated on the claim form that he was lifting and pulling letter trays in a
1

5 U.S.C. § 8101 et seq.

repetitive motion, and he described the injury as spasms in the neck and back, right side. The
reverse of the claim form indicated that appellant had been off work intermittently since
July 3, 2007. The record contains a limited-duty job offer accepted by appellant on
August 6, 2007.
With respect to medical evidence, Dr. Zafer Termanini, a Board-certified orthopedic
surgeon, diagnosed sciatica in a July 12, 2007 note. He indicated that appellant was disabled
from July 8 to 16, 2007.
By decision dated September 7, 2007, OWCP denied the claim for compensation. It
found that the factual basis for the claim was “unclear or unknown” and the medical evidence
was insufficient to establish the claim.
On September 17, 2007 appellant submitted a September 4, 2007 report from Dr. Marc
Fillipone, a Board-certified physiatrist, who provided a history and results on examination.
Dr. Fillipone diagnosed lumbosacral radiculitis, cervical radiculitis and internal derangement of
the right shoulder. He opined that appellant’s conditions were the result of “repetitive stress
while working for the [employing establishment].”
On December 3, 2007 appellant submitted an October 26, 2007 report from Dr. Fillipone,
who again provided a history of July 3, 2007 incident and reviewed the medical history.
Dr. Fillipone diagnosed cervical radiculopathy and lumbar radiculitis. He opined that the above
conditions were “directly and solely the result of the injuries sustained by the patient on [July 3,
2007] while working for the [employing establishment].”
OWCP received a request for reconsideration on September 9, 2008. In a letter dated
November 3, 2008, appellant’s representative requested that OWCP delay a decision on the
reconsideration request, as medical evidence regarding emergency room treatment on July 5,
2007 had been requested.
No further action in the case occurred until appellant’s new representative submitted a
March 20, 2013 letter, noting the request for reconsideration and the reports from Dr. Fillipone
dated September 4 and October 26, 2007.
In a decision dated June 17, 2013, OWCP stated that it was modifying the prior decision
to reflect that the basis for denial was not a factual element, but instead the requirement of
medical evidence on the issue of causal relationship. It discussed the September 4, 2007 report
from Dr. Fillipone, without discussing the content of the October 26, 2007 report.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing that he or she
sustained an injury while in the performance of duty.2 In order to determine whether an
employee actually sustained an injury in the performance of duty, OWCP begins with an analysis
of whether “fact of injury” has been established. Generally “fact of injury” consists of two
2

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

2

components which must be considered in conjunction with one another. The first component to
be established is that the employee actually experienced the employment incident which is
alleged to have occurred. The second component is whether the employment incident caused a
personal injury and generally this can be established only by medical evidence.3
ANALYSIS
In the present case, appellant has claimed a traumatic injury on July 3, 2007 when he was
lifting and pulling letter trays. Although the initial decision stated that the factual basis of the
claim was “unclear or unknown,” he identified the job duties he performed on July 3, 2007 and
there was no contrary evidence. The June 17, 2013 decision accepted that an incident occurred
as alleged, and therefore the issue was whether the medical evidence was sufficient to establish
the claim.
In this regard appellant submitted reports from Dr. Fillipone following the September 7,
2007 OWCP decision. The September 4, 2007 report, which was discussed by OWCP in its
June 17, 2013 decision, provided a complete history but referred to “repetitive stress” in federal
employment as the cause of injuries that included lumbosacral radiculitis, cervical radiculitis and
internal derangement of the right shoulder. This reference to repetitive stress activities did not
explain how the particular activities appellant stated that he performed on July 3, 2007 would
have caused the diagnosed conditions.
Appellant also submitted an October 26, 2007 report from Dr. Fillipone. OWCP did not
review this report in its June 17, 2013 decision. It is well established that, since the Board’s
jurisdiction of a case is limited to reviewing the evidence which was before OWCP at the time of
its final decision, it is necessary that OWCP review all evidence submitted by a claimant and
received by OWCP prior to issuance of its final decision.4 As the Board’s decisions are final as
to the subject matter appealed, it is critical that all evidence relevant to that subject matter which
was properly submitted to OWCP prior to the time of issuance of its final decision be addressed
by OWCP.5
The case will be remanded to OWCP to properly review the relevant evidence of record.
After such further development as OWCP deems necessary, it should issue an appropriate
decision.
CONCLUSION
The Board finds the case is not in posture for decision.

3

See John J. Carlone, 41 ECAB 354, 357 (1989).

4

William A. Couch, 41 ECAB 548 (1990).

5

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the June 17, 2013 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further action
consistent with this decision of the Board.
Issued: April 25, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

